DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over European Patent Application No. 3 693 288 to Pawelak and Patent Application Publication No. 2012/0045151 to Eouzan.
Regarding claim 1, Pawelak discloses a child-resistant sealing pouch, comprising a double-face pouch body (10) and a seal bar (20) provided at a top of the double-face pouch body, wherein two ends of the seal bar are sealed and fixed on two sides of the double-face pouch body (Fig. 1B); the seal bar comprises a first closing piece (48) and a second closing piece (28); wherein the first closing piece and the second closing piece are respectively provided with a first locking piece (closure profile 56, 58) and a second locking piece (closure profile 38, 36), wherein the first locking piece and the second locking piece are buckled for sealing (Fig. 1B); an upper side of the first closing piece (48) is provided with a first upper extension piece (50a), but a lower side of the first closing piece is not provided with any lower extension piece below flange section (50b); the first upper extension piece is thermally connected to a first inner side of the double-face pouch body (Fig. 1B); an upper side of the second closing piece (28) is provided with a second upper extension piece (34), and a lower side of the second closing piece is provided with a second lower extension piece (32); the second lower extension piece is folded upward and thermally connected to a second inner side of the double-face pouch body (Fig. 1B); the second upper extension piece (34) is not thermally fixed to any one of the first inner side and the second inner side of the double-face pouch body (Fig. 1B); the first locking piece (56, 58) is located on the first closing piece (Fig. 1A); the second locking piece (36, 38) is located on the second closing piece (Fig. 1A).  Pawelak discloses that when a user grasps the flange (50) and the outer flange portion (32) in an attempt to open the bag or package (10), the closure profiles (36, 56 and 38, 58 )will not open.  Specifically, when the outer flange portion 32 is pulled, it results in the body panels or walls being parted while the zipper closure itself remains interlocked (paragraph [0060]), which meets the structure implied by the functional recitation “when the first upper extension piece of the first closing piece and the second lower extension piece of the second closing piece are pulled into a plane of 180°, a pulling force on the seal bar is along a sealing surface; and…increases with a tearing strength.”
However, Pawelak discloses the first and second locking pieces being two male-female assemblies instead of the first locking piece comprising at least two first grooves; side walls of the at least two first grooves away from the top of the double-face pouch body are respectively bent toward insides of the at least two first grooves to form first inner hooks; and the second locking piece comprising at least two second grooves; side walls of the at least two second grooves close to the top of the double-face pouch body are respectively bent toward insides of the at least two second grooves to form second inner hooks, wherein when the at least two first grooves are respectively buckled with the at least two second grooves, the first inner hooks are respectively hooked with the second inner hooks.
Eouzan shows that two assemblies of complementary hooks (110a, 110b, 120a, 120b; Figs. 2a and 2b) is a known equivalent structure to two male-female assemblies (110a, 110b, 120a, 120b; Figs. 3a and 3b).  Eouzan further discloses the concavity of the hooks is oriented towards the articulation of the associated support web,  when the webs are stressed by separation, for example by internal pressure, such that the hooks (110a, 110b, 120a, 120b) tend to move horizontally by reinforcing their mutual engagement: the more the hooks are oriented horizontally, the more they hook into each other (paragraph [0047]), which meets the recitation “the first locking piece comprises at least two first grooves; side walls of the at least two first grooves away from the top of the double-face pouch body are respectively bent toward insides of the at least two first grooves to form first inner hooks;…the second locking piece comprises at least two second grooves; side walls of the at least two second grooves close to the top of the double-face pouch body are respectively bent toward insides of the at least two second grooves to form second inner hooks; when the at least two first grooves are respectively buckled with the at least two second grooves, the first inner hooks are respectively hooked with the second inner hooks; when the first upper extension piece of the first closing piece and the second lower extension piece of the second closing piece are pulled into a plane of 180°, a pulling force on the seal bar is along a sealing surface; and a hooking tightness of the first inner hooks and the second inner hooks increases with a tearing strength.”
Therefore, because these two locking pieces were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute the two male-female assemblies in Pawelak for a first locking piece comprising at least two first grooves; side walls of the at least two first grooves away from the top of the double-face pouch body are respectively bent toward insides of the at least two first grooves to form first inner hooks; and a second locking piece comprising at least two second grooves; side walls of the at least two second grooves close to the top of the double-face pouch body are respectively bent toward insides of the at least two second grooves to form second inner hooks, wherein when the at least two first grooves are respectively buckled with the at least two second grooves, the first inner hooks are respectively hooked with the second inner hooks.
Regarding claim 2, Pawelak discloses the first upper extension piece (50) and the second lower extension piece (32) are attached at the same height (Fig. 1B), wherein the attachment may be performed by heat sealing or adhesive (paragraph [0028]), which encompasses the recitation “a first heat-seal adhesive piece at the first upper extension piece and a second heat-seal adhesive piece at the second lower extension piece are level in height.”
	Regarding claim 3, Pawelak discloses the second upper extension piece (34) is narrower (i.e., shorter in height) than the first upper extension piece (32; Fig. 1B).
Regarding claim 4, substituting the two male-female assemblies in Pawelak for a first locking piece comprising at least two first grooves; side walls of the at least two first grooves away from the top of the double-face pouch body are respectively bent toward insides of the at least two first grooves to form first inner hooks; and a second locking piece comprising at least two second grooves; side walls of the at least two second grooves close to the top of the double-face pouch body are respectively bent toward insides of the at least two second grooves to form second inner hooks, as discussed above, meets the recitation “a number of the at least two first grooves, arranged next to each other, is two, and a number of the at least two second grooves, arranged next to each other, is two.”

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over European Patent Application No. 3 693 288 to Pawelak and Patent Application Publication No. 2012/0045151 to Eouzan as applied to claims 1, 3, and 4 above, and further in view of Chinese Document No. 110446665 to Shen et al. (hereafter Shen).
Regarding claim 5, Pawelak and Eouzan disclose the claimed invention, except for the top of the double-face pouch body being heat-sealed; wherein slots are respectively provided on two sides of the top; and the slots are located on a lower side of a heat seal of the top.  Shen teaches that it is known in the art to initially seal the top edges (14, 18) of an analogous double-face pouch body (paragraphs [0042]) by means of heat sealing (paragraph [0040]).  Shen further discloses slots (15a, 15b) are respectively provided on two sides of the top to guide a user in tearing off the initial seal (paragraph [0042]), which meets the recitation “the slots are located on a lower side of the heat seal of the top.”  
Therefore, it would have been obvious to a person having ordinary  skill in the art before the effective filing date of the claimed invention to heat seal the top of the Pawelak double-face pouch body and provide slots located on a lower side of the heat seal of the top, as in Shen, in order to initially seal the pouch for shipping and display.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734